Citation Nr: 9930189	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
eczematous eruption of the neck, face, hands, and occipital 
area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In February 1998, the RO denied entitlement to service 
connection for peripheral neuropathy, claimed including as a 
residual of Agent Orange exposure.  The veteran was notified 
of that decision, as well as his appellate rights; however, a 
Notice of Disagreement (NOD) was not received with respect to 
that decision.  Accordingly, that issue is not before the 
Board and will not be considered below.

During the course of the appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for skin disease on areas of his body other than 
his neck, face, hands, and occiput.  Such areas include his 
axillae and feet.  Those issues are not currently before the 
Board; and, therefore, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The eczematous eruption of the neck, face, hands, and 
occipital area is manifested primarily by subjective 
complaints of intermittent lesions which burn and itch but no 
objective evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
eczematous eruption of the neck, face, hands, and occipital 
area have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7800, 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard, where 
(as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation 
(see 38 C.F.R. § 4.2) the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  A 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.

The veteran's skin disease of the face and neck may also be 
rated as benign new growths of the skin which are, in turn, 
rated as scars under 38 C.F.R. § 4.118, Diagnostic Codes 
7800.  A 10 percent rating is warranted when such scars 
produce moderate disfigurement.  A 30 percent rating is 
warranted for severe disfigurement, especially if the scar(s) 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

When in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be raised to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Note, 38 C.F.R. § 4.118, Diagnostic Code 7800.

The veteran's claim for an increased rating was received in 
February 1997.  Clinical records as to the status of the 
disability at issue, dated within the one year period prior 
to receipt of the claim, are not of record nor has any such 
records been reported to exist by the veteran.

The veteran underwent a VA skin examination in April 1997.  
He complained of an intermittent rash, including on the hands 
and face, which was painful, itched and erupted.  It 
reportedly resolved after the summer.  Physical examination 
revealed a scaly, dry skin, silvery to white rash, including 
of the upper extremities and neck.  It was not located on the 
face or scalp.  The assessment was eczema of the body.

In November 1997 and July 1998, the veteran was examined to 
determine the extent of his service-connected skin disease.  
In November 1997, he did not complain of skin disease 
affecting his neck, face, hands, or occiput, nor did the 
examiner find any objective evidence of lesions in those 
areas.  On examination in July 1998, he reported he often had 
blisters on his fingers which burst and made additional 
sores.  No lesions of the neck, face, hands or occipital area 
were identified on physical examination.

The clinical evidence of record fails to demonstrate constant 
exudation or itching of the head, neck, face, hands, or 
occiput, or severe disfigurement of the face or neck.  
Rather, the veteran has reported only intermittent flare-ups 
of the eczema, and that it reportedly resolved after the 
summer.  The demonstrated exfoliation, and complaints of pain 
and itching, are contemplated in the current disability 
rating.  As such, the preponderance of the evidence is 
against a rating in excess of 10 percent for the service-
connected eczematous eruption.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

Entitlement to a rating in excess of 10 percent for an 
eczematous eruption of the neck, face, hands, and occiput is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

